    Case 2:20-cv-05071-KM Document 3 Filed 04/24/20 Page 1 of 2 PageID: 259



                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY
_________________________________________
YEURY J. S.                               :
                                          :
            Petitioner,                   :   Civ. No. 20-5071 (KM)
                                          :
      v.                                  :
                                          :
THOMAS DECKER, et al.,                    :          ORDER
                                          :
            Respondents.                  :
_________________________________________ :


          Petitioner, Yeury J. S., 1 is an immigration detainee currently held at Hudson County

Correctional Facility, in Kearny, New Jersey. He has filed a Petition for a Writ of Habeas Corpus

pursuant 28 U.S.C. § 2241. (DE 1.) This Court has reviewed the petition pursuant to Rule 4 of the

Rules Governing Section 2254 Cases, applicable to § 2241 cases through Rule 1(b), and

determined that dismissal without receiving an answer and the underlying record is not warranted.

          Accordingly, IT IS this 24th day of April 2020

          ORDERED that the Clerk shall serve copies of the petition (DE 1) and this order upon

Respondents by regular mail, with all costs of service advanced by the United States; and it is

further

          ORDERED that the Clerk shall forward a copy of the petition (DE 1) and this order to the

Chief, Civil Division, United States Attorney’s Office, at the following email address: USANJ-

HabeasCases@usdoj.gov; and it is further




1
        Consistent with guidance regarding privacy concerns in social security and immigration
cases by the Committee on Court Administration and Case Management of the Judicial Conference
of the United States, Petitioner is identified herein only by his first name and last initial.
   Case 2:20-cv-05071-KM Document 3 Filed 04/24/20 Page 2 of 2 PageID: 260



       ORDERED that, within two (2) days of the entry of this order, Respondents shall file and

serve an answer that (1) responds to the allegations and grounds in the petition and (2) includes all

affirmative defenses Respondents seek to invoke; and it is further

       ORDERED that Respondents shall file and serve with the answer certified copies of all

documents necessary to resolve Petitioner’s claim(s) and affirmative defenses; and it is further

       ORDERED that within two (2) days of receiving Respondents’ answer, Petitioner may file

a reply within two (2) days; and it is further

       ORDERED that within seven (7) days of Petitioner’s release, by parole or otherwise, as

well as any change in the basis for Petitioner’s immigration detention, Respondents shall

electronically file a written notice of the same with the Clerk.



                                                              /s/ Kevin McNulty
                                                              ______________________________
                                                              KEVIN MCNULTY
                                                              United States District Judge




                                                  2
